Title: To Thomas Jefferson from Delamotte, 24 April 1791
From: Delamotte
To: Jefferson, Thomas


Le Havre, 24 Apr. 1791. He is now grateful to captain of Le Vendangeur for asking such high freight for TJ’s carriages that he did not let him have them. The papers today announce her loss at sea, though the crew were saved. He hopes Henrietta will be more fortunate.—The present goes by Pennsylvania, Captain Harding, departing tomorrow. Twelve days ago he informed Short of her departure, but he has neither received a packet of recent date for TJ nor heard of the arrival of the servant to be sent to TJ. Perhaps they will yet arrive in time.—England is arming to support the Turks against Russia, which may bring peace between them. But the nation is strongly indisposed toward Pitt for bringing on great expenditures twice in so brief a time. He has lost much of his popularity.—Delamotte has not yet concerned himself with establishment of agents in his vicinity but is now doing so. When done he will inform TJ, who may dispose the agents directly.
Consuls of the United States are more embarrassed than those of any other nation by distressed seamen. Wherever fate places them, they are farther from home and aid given them thus of more importance than for those of any other nation, being augmented also by infrequency of ships to convey them home. Their speech also confuses, and a rascal from Ireland will get the aid due an American, especially in France, where there are no English consuls and where they take the American consul for theirs: it costs them only a lie. Or indeed an American, being suspected and not able to make himself known, will not get relief. This confusion may become of such importance as to compromise the United States with other powers in cases such as crime or other serious matters when the consuls exercise their authority on individuals thought to be American who turn out to be English. The means to obviate this would be to let no seaman embark without a passport, to be signed by the one to whom issued, certifying him to be an American citizen.

29 [Apr.] Capt. Harding departs tomorrow. Short informs him that the servant will go by another vessel.—Mr. Cutting, while awaiting better employment, works with us. He has shown Delamotte TJ’s letter, from which he learns of Miss Jefferson’s marriage and he felicitates TJ. He has also read what TJ says about the consulate, followed by offers on Delamotte’s part and refusal on his. He knows the conditions governing vice-consuls and he urges TJ to insist, if the consulate should be advantageous for him.
